Citation Nr: 1622676	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-46 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 6, 2010; in excess of 50 percent from July 6, 2010 to October 6, 2014; and in excess of 70 percent as of October 7, 2014.  

2.  Entitlement to service connection for dementia, to include as secondary to PTSD.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a headache disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1969.  Among other commendations, he was awarded the Purple Heart Medal and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  A January 2009 rating decision of the RO in Huntington, West Virginia granted service connection for PTSD, assigning an initial rating of 30 percent, effective October 31, 2005.  The claims were subsequently transferred to the RO in Muskogee, Oklahoma.  A July 2012 rating decision increased the rating to 50 percent, effective July 6, 2010.  A December 2015 rating decision increased the rating to 70 percent, effective October 7, 2014.  Despite the assignment of an increased rating, the full benefits sought has not been granted and the claim for increased remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

An April 2012 rating decision denied service connection for a headache disorder and dementia.  In a February 2014 decision, the Board reopened the previously-denied claim of entitlement to service connection for a left knee disability, and remanded all of the claims for development.


REMAND

The Veteran contends that service-connected PTSD is of greater severity than the current disability rating contemplates.  He was most recently provided a VA examination in October 2014.  If VA provides an examination, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the examiner who performed the October 2014 VA PTSD examination addressed the symptoms associated with PTSD, the examiner did not provide a statement concerning how his PTSD affects the Veteran's occupational functioning, employability, or activities of daily living.  Accordingly, a remand is warranted.  That examination should also consider whether the Veteran is unemployable due to service-connected disabilities.

The Veteran was scheduled for VA examinations in October 2014 to determine whether any current left knee or headache disability is the result of some aspect of active duty service.  Veterans Hospital Administration (VHA) personnel indicated that he failed to appear.  However, the attorney has requested that the Veteran be rescheduled for an examination, and noted that the attorney has not been notified of the date, time, and location of the examination.  The Board notes that the Veteran was found to be incompetent as of September 12, 2012.  Therefore, another attempt should be made to provide a VA examination to obtain the opinions needed to adjudicate the claims.  The Veteran and the attorney should be notified of the date, time, and location of the scheduled examination.  However, the Board cautions the Veteran concerning his own responsibility to cooperate with VA.  The duty to assist is not always a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for those examinations.  38 C.F.R. § 3.326(a) (2015).  The consequences of not reporting for a schedule examination may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any dementia is related to service or to any incident of service.

(b)  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any dementia is due to or the result of any service-connected disability.

(c)  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any dementia is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.

(d)  Based on a review of the complete record, including the October 2014 PTSD examination and all previous VA PTSD examinations and mental health treatment reports, the examiner should specifically describe the effects of the Veteran's PTSD on social and occupational functioning and activities of daily living. The examiner should provide a description of the symptoms resulting in those levels of impairment.  

(e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of PTSD, diabetes mellitus, a left shoulder disability, a cervical spine disability, a right shoulder disability, a right hip disability, a left hip disability, a lumbar spine disability, a left cheek shell fragment wound, a left knee scar, and a mandible and maxilla injury.  If the Veteran is felt capable of employment despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be required due to the service-connected disabilities.

2.  Schedule the Veteran for a VA joints examination.  The examiner must review the claims file and should note that review in the report.  Any tests deemed necessary should be performed.  The examiner must consider the Veteran's reported history in the opinion.  The examiner should diagnose all left knee disabilities found.  The examiner should provide a complete rationale for any opinion given.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is related to service or any incident of service, to include a November 1967 left knee injury treated in service.

3.  Schedule the Veteran for a VA examination for the claimed headache disability.  The examiner must review the claims file and should note that review in the report.  Any tests deemed necessary should be performed.  The examiner must consider the Veteran's reported history in the opinion.  The examiner should diagnose any headache disability found.  The examiner should provide a complete rationale for any opinion given.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability is related to service or any incident of service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

